Citation Nr: 0822215	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
right otitis media, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
rating for hearing loss, right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).

In a December 1953 rating decision, the RO granted service 
connection for chronic right otitis media and assigned a 10 
percent rating, effective July 24, 1953.  This rating 
decision was not appealed.

In a December 1959 rating decision, the RO reduced the 
veteran's rating for chronic right otitis media (based upon 
the results of a concurrent VA examination) to 0 percent, 
effective March 2, 1959.  This rating decision was not 
appealed.

In a December 1998 rating decision, the RO continued a 0 
percent rating for chronic right otitis media.  The RO also 
granted service connection for sensorineural hearing loss, 
right ear, and assigned a 0 percent rating for that 
condition, effective March 2, 1959.  An appeal of this rating 
decision was withdrawn by the veteran in July 1999.

The veteran filed the present increased rating claim in May 
2005.  In its September 2005 rating decision, the RO: (1) 
granted an increased rating for chronic right otitis media, 
and assigned a 10 percent rating, effective April 12, 2005; 
and (2) continued the 0 percent rating for hearing loss, 
right ear.  The veteran has perfected his appeal with regard 
to the disability ratings assigned for both conditions.

The Board notes that the issue of entitlement to service 
connection for left ear hearing loss has not been perfected.  
The RO issued a Statement of the Case with regard to this 
issue in June 2007; subsequently, the veteran did not file a 
Substantive Appeal.  Therefore, this issue is not a part of 
the current appeal.

In June 2008, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In July 2005, the veteran underwent a VA audiological 
examination, a VA ear disease examination, and a VA ear, 
nose, and throat (ENT) consultation.  The RO considered all 
of this medical evidence in its April 2006 Statement of the 
Case with regard to the issues on appeal (namely, entitlement 
to an increased rating for chronic right otitis media and 
entitlement to a compensable rating for hearing loss, right 
ear).

Prior to the RO's April 2008 certification of this appeal to 
the Board, the RO received additional evidence pertinent to 
the two aforementioned issues that are currently on appeal.  
This pertinent evidence consisted of a VA audiological 
examination report dated in January 2007, which included 
commentary on the veteran's chronic right otitis media as 
well as pure tone results and speech recognition scores for 
the right ear.  However, the RO did not issue a Supplemental 
Statement of the Case regarding the two issues currently on 
appeal subsequent to its receipt of the January 2007 VA 
audiological examination report.

Instead, the RO considered this January 2007 VA audiological 
examination report in a June 2007 Statement of the Case which 
pertained only to the issue of entitlement to service 
connection for left ear hearing loss; as stated, this issue 
has not been perfected and is not a part of the current 
appeal.  Therefore, the RO did not issue a Supplemental 
Statement of the Case to consider the January 2007 VA 
audiological examination report with regard to the issues 
currently on appeal (namely, entitlement to an increased 
rating for chronic right otitis media and entitlement to a 
compensable rating for hearing loss, right ear).

Where the agency of original jurisdiction receives additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board, the agency of original 
jurisdiction must furnish the veteran and his or her 
representative, if any, a Supplemental Statement of the Case.  
38 C.F.R. §§ 19.31(b), 19.37(a) (2007).  Furthermore, when 
the Board receives pertinent evidence that was not initially 
considered by the RO, generally the evidence must be referred 
to the RO for review.  See 38 C.F.R. § 20.1304(c) (2007).  An 
exception is made if this procedural right is waived by the 
veteran (or his or her representative), or if the Board 
determines that the benefit or benefits to which the evidence 
relates may be fully allowed on appeal without such referral.  
Id.  Such a waiver must be in writing or, if a hearing on 
appeal is conducted, the waiver must be formally and clearly 
entered on the record orally at the time of the hearing.  Id.  
Evidence is not pertinent if it does not relate to or have a 
bearing on the issue or issues on appeal.  Id.

In this case, the additional evidence is pertinent because it 
relates to the current nature and severity of the veteran's 
chronic right otitis media and right ear hearing loss.  
Neither the veteran nor his representative has provided a 
waiver of initial consideration by the RO of the evidence in 
question.  The Board also does not have enough information to 
fully allow the claims at this point.  Hence, a remand is 
required so that the RO can initially consider this 
additional evidence with regard to the claims on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
claims.  The letter should indicate 
which portion of the evidence, if any, 
is to be provided by the veteran and 
which portion, if any, VA will attempt 
to obtain on his behalf.  The letter 
should also request that the veteran 
provide any evidence in his possession 
that pertains to the claims.

In addition, the letter should contain 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Finally, the letter must notify the 
veteran that, to substantiate his 
increased rating claims: (1) he must 
provide, or ask VA to obtain, medical 
or lay evidence demonstrating a 
worsening or increase in severity of 
the disabilities and the effect such 
worsening has on the claimant's 
employment and daily life; (2) if the 
Diagnostic Codes under which the 
claimant is rated contain criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disabilities and the 
effect such worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the Secretary must provide at 
least general notice of that 
requirement to the claimant; (3) should 
an increase in either or both 
disabilities be found, the disability 
rating(s) will be determined by 
applying the relevant Diagnostic 
Code(s); and (4) examples must be 
provided of the types of medical and 
lay evidence that the claimant may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record, including the January 2007 VA 
audiological examination report in its 
entirety, and readjudicate the issues 
on appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, then the RO should issue 
an appropriate Supplemental Statement 
of the Case.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

